Case 5:19-cr-00121-JGB Document 5-2 Filed 04/12/21 Page 1 of 5 Page ID #:43




                             EXHIBIT B
                            U.S. v. Pitchersky
                           ED CR 19‐00121‐JGB
Case 5:19-cr-00121-JGB Document 5-2 Filed 04/12/21 Page 2 of 5 Page ID #:44
Case 5:19-cr-00121-JGB Document 5-2 Filed 04/12/21 Page 3 of 5 Page ID #:45
                                                                                                   B”H
                          Case 5:19-cr-00121-JGB Document 5-2 Filed 04/12/21 Page 4 of 5 Page ID #:46




                                                                                                         THE ALEPH INSTITUTE

                                                                                                            NATIONAL HEADQUARTERS
                                                                                         9540 Collins Avenue, Surfside, FL 33154
                                                                                         Phone (305) 864-5553 • (305) 864-5675

                                                                                                                WEST COAST BRANCH
Chairman / Founder                                                              4221 Wilshire Blvd #240 • Los Angeles, CA 90010
Rabbi Sholom D. Lipskar
                                                                                    Phone: (310) 598-2142 • Fax: (323) 297-4380
                                                                                                         www.aleph-institute.org
President

Lloyd S. Rubin                                                                                             Joseph Mandelbaum
                                                                                                        Joseph@aleph-institute.org
Board of Directors

Robert Danial

Boruch Duchman

Joy Fishman                      March 16, 2021
Stephen Fiske

Russel Galbut
                                 Honorable Judge Jesus G. Bernal District Judge
Reuven Herssein

Daniel M. Holtz
                                 George E. Brown, Jr. Federal Building
Alberto Kamhazi
                                 and United States Courthouse
Sonny Kahn                       3470 Twelfth Street
Rabbi Aaron Lipskar              Riverside, CA 92501-3801
Rabbi Sholom D. Lipskar

Morris Mendal
                                        Re: United States v. Steven Pitchersky, Case No. 5:19-cr-00121 JGB
Lloyd S. Rubin                   Dear Judge Bernel,
David Schottenstein

Ryan Shapiro
                                        Greetings and blessings.
Eric Stein
                                         I respectfully write as a representative of the Aleph Institute (aleph-
Sylvia Urlich
                                 Institute.org, “Aleph”) which, as Your Honor may be aware, is a nonprofit, national
Executive Director

Rabbi Aaron Lipskar
                                 educational, humanitarian, and advocacy organization. The Aleph Institute, founded
                                 in 1981, is a division of an international Jewish Organization – Chabad Lubavitch
Director of Operations

Moshe N. Barouk
                                 which has 5,000 centers worldwide (see Chabad.org). Aleph’s primary goal is to
Director of Outreach Programs
                                 enhance the dignity and humanity of individuals involved with our criminal justice
Rabbi Menachem M. Katz           system by promoting rehabilitation programs and alternatives to incarceration, and
Director of Military Programs    by preventing recidivism. Aleph’s programs counsel and assist offenders and their
Rabbi Sanford L. Dresin          families to reduce or ameliorate necessary periods of incarceration and provide moral
Director of Advocacy             and ethical education. Aleph works closely with many courts nationwide, as well as
Rabbi Zvi Boyarsky
                                 federal and state lawmakers and prison officials, to assist in the rehabilitation process
Director of Outreach Programs
                                 of inmates. We are recognized by, and work closely with, the Department of Justice,
Rabbi Shua Brook

Chief Financial Officer
                                 Federal Bureau of Prisons, and the Department of Defense and of course, the
Yosie Lipskar
                                 California Department of Corrections and rehabilitation.
                                        I am humbled by the opportunity to address this Honorable Court regarding
             ❦     ❦      ❦
                                 the pending motion by Steven Pitchersky for termination of supervised release.
Programs Coordinator                     Mr. Pitchersky is a 71-year-old probationer who was sentenced to 51 months
Moshe Blizinsky                  imprisonment for wire fraud. He is currently on supervised release with a full release
Prisoner Services Coordinators
                                 date of March 23, 2022.
Jose Crespin
                                                                         B”H
Case 5:19-cr-00121-JGB Document 5-2 Filed 04/12/21 Page 5 of 5 Page ID #:47




                                                                         THE ALEPH INSTITUTE
                                                                          Joseph Mandelbaum
                                                                          Joseph@aleph-institute.org



              Mr. Pitchersky tells me that for more than a decade he has had recurring
       bouts of skin cancer, resulting in numerous growth removal surgeries, including
       numerous surgeries during his term of incarceration. He must now submit to these
       procedures 2-4 times per year, which have begun to increase in frequency this past 2
       years. Mr. Pitchersy relates that on several occasions over the past three years, he
       has sought and received permission to travel to see a specialist in San Diego.
               Due to the progressive nature of this illness, Mr. Pitchersky has sought to
       travel to either the Cleveland Clinic or to Mt. Sinai in New York for treatment and to
       explore preventative care. Unfortunately, Mr. Pitchersky reports that these requests
       have been denied without further explanation.
              For these reasons, Mr. Pitchersky now respectfully requests that his
       supervised relief be terminated early and I write in support of his request.
               Please allow me to explain my reasoning. First and foremost, Mr. Pitchersky
       has expressed profound remorse and regret for his actions. He has explained to me
       that he had become addicted to prescription opiates after they were prescribed for
       medical reasons, including his above mentioned recurring bouts of melanoma. As
       the addiction grew more pronounced, it began to affect his relationships and business
       judgment. During his incarceration, Mr. Pitchersky has attended AA and NA
       meetings, psychotherapy, and the Residential Drug Abuse Program during where he
       was recognized by staff and peers as a Mentor, to his fellow inmates and program
       attendees. RDAP helped Mr. Pitchersky to reflect on his life and brought him to
       understand and overcome his addiction. Given the degree of his rehabilitation and
       his absolute commitment to lawful conduct, I strongly believe that Mr. Pitchersky
       poses little if any risk of recidivism.
               In addition to allowing Mr. Pitchersky to travel for medical treatment,
       termination of supervision will allow him to renew his family relationships including
       attending his youngest grandson's bar mitzvah. Further, his brother Howard recently
       passed away and he was unable to attend the funeral.
              I would therefore respectfully ask, urge and implore that Mr. Pitchersky’s
       request for early termination od supervised release please be granted.
                Thank you for your time, wisdom and compassion in considering this most
       heartfelt request.
              Very Respectfully,



              Rabbi Joseph Mandelbaum
              The Aleph Institute


                                                 2
